Shepley, C. J.
— There is a difference of opinion respecting the proportion of African blood, which will prevent a person possessing it from being regarded as white.
Some Courts appear to have held, that a person should be so regarded, when his white blood predominated both in proportion and in appearance.
Those least disposed to consider persons to be white, who *78Have any proportion of African blood, have admitted, that persons possessing only one-eighth part of such blood should be regarded as white. 2 Kent’s Com. 36, note,-7th Ed.
There was in Abigail Jones, according to her testimony, but one-sixteenth part of Indian blood, and she must be considered a white woman. She was married to a mulatto, who could not be regarded as a white man.
The marriage of white with colored persons was then forbidden by statute. Their children were therefore illegitimate, and they could not inherit from their father.

Exceptions overruled and nonsuit confirmed.